[Cite as In re C.R.W, 2019-Ohio-2642.]




             IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                JEFFERSON COUNTY

                    IN THE MATTER OF: C. R. W., MINOR CHILD,

                                                B. A. R.,

                                           Plaintiff-Appellant,

                                                    v.

                                                A. N. W

                                             nka A. N. G.,

                                         Defendant-Appellee.


                       OPINION AND JUDGMENT ENTRY
                                          Case No. 19 JE 0002


                                Civil Appeal from the
           Court of Common Pleas, Juvenile Division, of Jefferson County, Ohio
                              Case No. 2007 PA 00083

                                         BEFORE:
                David A. D’Apolito, Cheryl L. Waite, Carol Ann Robb, Judges.


                                              JUDGMENT:
                                         Reversed and Remanded.


 Atty. Mary Corabi, Corabi Law Office, 424 Market Street, Steubenville, Ohio 43952.
 Atty. Aaron Richardson, Blake, Bednar, Blake & Richardson, 4110 Sunset Boulevard,
 Steubenville, Ohio 43952, for Plaintiff- Appellant and

 Atty. Peter Olivito, 606-612 Sinclair Building, 100 North Street, Steubenville, Ohio
 43952, for Defendant- Appellee.
                                                                                       –2–



                                  Dated: June 19,2019


 D’APOLITO, J.

       {¶1}   Appellant, B.A.R. appeals the judgment entry of the Jefferson County Court
of Common Pleas, Juvenile Division, overruling his Motion for Reallocation of Parental
Rights and Responsibilities. For the following reasons, the judgment entry of the trial
court is reversed and this matter is remanded for a detailed analysis of the best interests
of the child and, if applicable, an analysis of the potential benefits/harm resulting from a
change in custody.

                                PROCEDURAL HISTORY

       {¶2}   On August 27, 2018, Appellee, A.N.W. nka A.N.G. filed a handwritten notice
in the Juvenile Court of Jefferson County, Ohio, of her intent to marry R.G., a member of
the United States Air Force stationed in Okinawa, Japan, and to move the parties’ then
eleven-year old daughter, C.R.W., to Okinawa in late December 2018 or early January
2019. Appellee is the residential parent of C.R.W. The notice included a proposed
modification to Appellant’s parenting time schedule. The trial court scheduled the matter
for a hearing on October 15, 2018.
       {¶3}   On October 12, 2018, Appellant filed the Motion for Reallocation of Parental
Rights and Responsibilities currently before this Court, alleging that Appellee’s proposed
move from Jefferson County, Ohio, to Okinawa, Japan, was a change in circumstances,
and it was in the best interest of C.R.W. to remain in Jefferson County, Ohio in Appellant’s
custody.
       {¶4}   At the hearing on the notice to relocate, which was conducted by the
Magistrate on October 15, 2018, Appellant argued that Appellee’s relocation to Japan
was not in C.R.W’s best interest. Appellant argued that C.R.W. did not appreciate the
limited contact she would have with him and her extended family following the move, and
that she was not mature enough to understand the impact of living with Appellee and J.G.
in Japan. In a Decision dated October 17, 2018, the Magistrate determined that it was in




Case No. 19 JE 0002
                                                                                       –3–


C.R.W’s best interest to modify the parenting time schedule based upon Appellee’s intent
to relocate to Japan.
       {¶5}   Appellant’s visitation with C.R.W. was modified as follows: Easter break,
summer break, and either Thanksgiving or Christmas break, to alternate each year.
Further, Appellant may visit C.R.W. in Japan at any time provided a two-week notice is
given to Appellee. Finally, if Appellant is capable of visiting C.R.W. in Los Angeles or
Seattle during C.R.W.’s long weekends, Appellee and C.R.W. will travel to the United
States for those visits. (11/1/18 J.E., p. 1).
       {¶6}   No objection was filed to the modified parenting time schedule and it was
incorporated into a judgment entry filed on November 1, 2018. The transcript of the
hearing is not in the record. No appeal from the judgment entry modifying the parenting
time schedule was taken.
       {¶7}   A hearing on the motion to reallocate parental rights was conducted by the
Magistrate on November 7, 2018. Appellant testified and presented testimony from
C.R.W.’s maternal grandfather and paternal grandmother. Appellee testified on her own
behalf but did not call any additional witnesses. The trial court conducted an in-camera
interview with C.R.W. on November 17, 2018.
       {¶8}   In a Decision dated November 19, 2018, the Magistrate determined that a
change in circumstances had occurred, because C.R.W. was much older than when the
original custody determination was made. After a brief recitation of the facts in the record
and the arguments of both parties, the Magistrate summarily concluded that a change in
custody was not in C.R.W.’s best interest, but, instead, that it was in her best interest to
remain in the custody of her mother.
       {¶9}   On November 26, 2018, Appellant filed a Request for a Transcript of the
hearing held on November 7, 2018, as well as a Request for Findings of Fact and
Conclusions of Law. The Magistrate issued his Findings of Fact and Conclusions of Law
on November 29, 2018, which contained a more detailed restatement of the facts and
arguments advanced at the hearing, but absolutely no analysis of the factors set forth in
R.C. 3109.04(F)(1).
       {¶10} Appellant filed Objections to the Magistrate’s Decision on December 12,
2018. Supplemental Objections to the Magistrate’s Decision, which included citations to



Case No. 19 JE 0002
                                                                                    –4–


the transcript, were filed January 15, 2019. Appellee filed a response to Appellant’s
Objections on January 11, 2019, and a response to Appellant’s Supplemental Objections
was filed on January 23, 2019. The trial court overruled Appellant’s objections and
adopted the Magistrate’s Decision in a Judgment Entry on January 29, 2019. The
Judgment Entry simply restated the magistrate’s conclusion memorialized in his
November 19th Decision. This timely appeal followed.

                                         FACTS

       {¶11} C.W.R. was born on February 7, 2007, and was eleven years old at the time
of the hearing. The parties never married. Custody and visitation were originally
established in 2007 and no issues regarding custody or parenting time had been raised
prior to the current controversy. Appellee has been the custodial parent and Appellant
has had parenting time every other weekend and every Wednesday. Appellant exercised
his summer parenting time only once, during his short-lived marriage. The parties agree
that they have been able to work together parenting C.W.R.
       {¶12} C.R.W. is a life-long resident of Jefferson County, Ohio. On the hearing
date, Appellee and C.R.W. were living with C.R.W.’s maternal grandmother in Toronto,
Ohio. Appellee conceded that C.R.W. has a strong bond with both her maternal
grandmother and her maternal step-grandmother, and that her paternal grandparents are
very active in her life. C.R.W. frequently spent weekends at the home of her maternal
grandfather and step-grandmother, where she has her own bedroom. C.R.W. has aunts,
uncles, and cousins on both sides of her family that reside in Jefferson County, Ohio.
       {¶13} Appellee conceded that she has relied on her family to help raise C.R.W.,
and that C.R.W’s close relationships with her extended family play a positive role in
C.R.W.’s life. Appellant agreed that both sides of C.R.W.’s extended family play a
substantial role in her daily life.
       {¶14} In addition to having close family ties in Jefferson County, Ohio, C.R.W. is
happily engaged in her school and community. C.R.W. gets high grades in school. She
has been active in Destination Imagination, ballet, softball, and orchestra. Appellant is
her softball coach. Appellee conceded that C.R.W. has close friends in Jefferson County,
Ohio, and that her friends are positive influences.


Case No. 19 JE 0002
                                                                                       –5–


       {¶15} Appellee had maintained a long-distance relationship with J.G. for
approximately two years at the time of the hearing. They were married approximately one
month prior to the hearing. They had never lived together because J.G. has been
stationed overseas for the entirety of their relationship.
       {¶16} J.G. had been stateside three times during his relationship with Appellee,
for approximately one month each time. During those visits, J.G. had helped C.R.W with
her homework, took her out to dine, and participated in disciplining her. In addition to the
three months that J.G. was in the United States, Appellee and C.R.W. traveled to Japan
to visit J.G. for thirteen days. J.G. has no children of his own.
       {¶17} Appellee testified that military families are a tightly-knit group and C.R.W.
would be attending a school where all of the students are children of American
servicemen and servicewomen. Appellee was confident that she would be employed in
an administrative position at a hospital on Kadena Air Base and that C.R.W. would
participate in an after-school program there. On the date of the hearing, Appellee had
intiated paperwork to enroll C.R.W. at Kadena Middle School, but Appellee conceded that
C.R.W. might be enrolled in Ryukyu Middle School, also located on the air base,
depending upon the occupancy at Kadena.
       {¶18} Appellee testified that the move to Japan creates a unique opportunity for
C.R.W. to experience another culture. When asked if she would be going to Japan if she
and J.G. had not married, Appellee responded that she and C.R.W. “wanted to go [to
Japan] before but [ ] weren’t able to. So, it [had] nothing to do with what [was] best for
[Appellee].” (11/7/2018 Hearing Tr. (“Tr.”) 20.) J.G. lived in an apartment in the city, but
Appellee testified that the couple was considering a move onto the base.
       {¶19} Appellee explained that Thanksgiving vacation is shorter than Christmas,
and would require Appellee and C.R.W. to depart from Okinawa on Wednesday night,
then return on Sunday in order for C.R.W. to attend school on Monday morning. A typical
flight is sixteen hours in duration, and there is a thirteen-hour time difference.
       {¶20} J.G.’s tour of duty was originally from May 2017 until May 2020. However,
if Appellee and C.R.W. are added to J.G.’s military orders, his tour will be extended
through May 2021. Appellee testified that she would not move to Japan if Appellant was
awarded custody of C.R.W.



Case No. 19 JE 0002
                                                                                        –6–


        {¶21} Appellee reiterated several times during her testimony that C.R.W. wants to
move to Japan. Appellee testified that she and J.G. considered allowing C.R.W. to
complete the 2018-2019 school year in Jefferson County, but C.R.W. had asked the day
before the hearing if she could begin packing for Japan. Appellee testified, “She is very
ready to go now.” (Tr. 18).
        {¶22} Appellant testified that he works alternating shifts at Arcelor Mittal (Weirton
Steel), one week on “daylight” shift (5:30-1:30) and the next on “afternoon” shift (11:30-
7:30). When Appellant was scheduled to work the afternoon shift, his mother took C.R.W.
for her Wednesday visitation. Appellant expressed concern regarding C.R.W.’s health
and welfare based on the modified parenting schedule, as C.R.W. would be subject to a
rigorous travel schedule during the holidays and spring break. He further testified that he
accumulates only two weeks of vacation per year, which would foreclose any opportunity
to visit C.R.W. in Japan, California, or Seattle.
        {¶23} Appellant also expressed concern about the relocation because Appellee
and J.G. have never lived together, and J.G. has never lived with a child. Based on
conversations with C.R.W., Appellant does not believe C.R.W. is mature enough to
appreciate the concept of living in Japan, particularly because her eagerness to relocate
is predicated solely on her experiences during a thirteen-day vacation.
        {¶24} Although Appellant conceded that Appellee is a good mother, he questioned
her decision to move C.R.W. to Japan. He expressed concern for C.R.W’s safety, but
Appellee countered that Japan is among the top ten safest countries, while the U.S. is in
the fifties.
        {¶25} Appellant’s mother testified that she recently retired and would assist
Appellant with C.R.W.’s care should he be granted custody. Appellant’s mother explained
that she would be available to take C.R.W. to doctor’s appointments, and care for her
should she need to stay home from school due to illness or injury.         Appellee’s family
would also continue to participate in her care should Appellee chose to move to Japan
without C.R.W.
        {¶26} Appellant testified that his mother would be able to discuss any women’s
issues that C.R.W. may be uncomfortable discussing with him. Appellee testified that she
has already had “talks” with C.R.W.



Case No. 19 JE 0002
                                                                                           –7–


       {¶27} It is important to note that no guardian ad litem was appointed in this case,
and, as a consequence, no background investigation of J.G. was undertaken. Further,
no expert testimony was offered by either party regarding C.R.W’s life in Japan. In
addition to the hearing transcript, we reviewed the transcript of the Magistrate’s in-camera
interview with C.R.W.

                                            LAW

       {¶28} The juvenile court exercises its jurisdiction in child custody matters in
accordance with R.C. 3109.04. R.C. 2151.23(F)(1). In determining a motion for
reallocation of parental rights, R.C. 3109.04(E)(1)(a) provides:

       The court shall not modify a prior decree allocating parental rights and
       responsibilities for the care of children unless it finds, based on facts that
       have arisen since the prior decree or that were unknown to the court at the
       time of the prior decree, that a change has occurred in the circumstances
       of the child, the child’s residential parent, or either of the parents subject to
       a shared parenting decree, and that the modification is necessary to serve
       the best interest of the child. In applying these standards, the court shall
       retain the residential parent designated by the prior decree or the prior
       shared parenting decree, unless a modification is in the best interest of the
       child and one of the following applies:

       ***

       (iii) The harm likely to be caused by a change of environment is outweighed
       by the advantages of the change of environment to the child.

       {¶29} Pursuant to the statute, in order for a court to reallocate parental rights and
responsibilities and change the residential parent, the trial court is required to find that:
(1) a change in circumstances has occurred since the prior custody order; (2) the change
in custody is in the child’s best interests; and (3) the benefits of the change in custody
outweigh the harm caused by the change. Miller v. Miller, 7th Dist. Jefferson No. 18 JE
0007, 2018-Ohio-4018, ¶ 16, citing Vella v. Vella, 7th Dist. Jefferson No. 10-JE-7, 2011-


Case No. 19 JE 0002
                                                                                      –8–


Ohio-1182, ¶ 23. Additionally, R.C. 3109.04(E)(1)(a) creates a rebuttable presumption
that retaining the residential parent designated by the prior decree is in the child’s best
interest. Rohrbaugh v. Rohrbaugh, 136 Ohio App. 3d 599, 604, 737 N.E.2d 551 (7th
Dist.2000).
       {¶30} R.C. 3109.04(F)(1) sets forth a non-exclusive list of factors to be considered
in determining the best interest of the child. Relevant to the above-captioned case, the
trial court was required to consider:

       (a) The wishes of the child’s parents regarding the child’s care;

       (b) If the court has interviewed the child in chambers pursuant to division
       (B) of this section regarding the child’s wishes and concerns as to the
       allocation of parental rights and responsibilities concerning the child, the
       wishes and concerns of the child, as expressed to the court;

       (c) The child’s interaction and interrelationship with the child’s parents,
       siblings, and any other person who may significantly affect the child’s best
       interest;

       (d) The child’s adjustment to the child’s home, school, and community;

       ***

       (j) Whether either parent has established a residence, or is planning to
       establish a residence, outside this state.

       {¶31} A determination of legal custody by the juvenile court will only be reversed
for an abuse of discretion. In re C.A.C.J., 7th Dist. Belmont No. 18 BE 0010, 2018-Ohio-
4501, ¶ 7, citing Davis v. Flickinger, 77 Ohio St. 3d 415, 418, 421, 674 N.E.2d 1159 (1997).
The term abuse of discretion “connotes more than an error of law or judgment; it implies
that the court’s attitude is unreasonable, arbitrary or unconscionable.” Blakemore v.
Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).
       {¶32} As “[c]ustody issues are some of the most difficult and agonizing decisions
a trial judge must make,” the trial court is given “wide latitude in considering all the



Case No. 19 JE 0002
                                                                                      –9–


evidence.” Davis at 418. We must presume that the trial court’s findings are correct
because the trial court is “best able to view the witnesses and observe their demeanor,
gestures and voice inflections, and use these observations in weighing the credibility of
the proffered testimony.” Seasons Coal Co. v. Cleveland, 10 Ohio St. 3d 77, 80, 461
N.E.2d 1273 (1984). Therefore, deferential review in a child custody determination is
especially crucial “where there may be much evident in the parties’ demeanor and attitude
that does not translate to the record well.” Davis at 419.

                                       ANALYSIS

       {¶33} Appellant advances two assignments of error, which are taken out of order
for clarity of analysis:

                             ASSIGNMENT OF ERROR NO. 2

       THE     TRIAL       COURT   ERRED    IN   FAILING     TO   IDENTIFY     THE
       RESIDENTIAL PARENT’S MOVE FROM OHIO TO JAPAN AS A
       CHANGE IN CIRCUMSTANCES.

       {¶34} A trial court asked to re-designate parental rights and responsibilities is
required to first find that a change in circumstances occurred to warrant a change in legal
custodianship. Although R.C. 3109.04 does not provide a definition of the phrase “change
in circumstances,” we have held that the phrase is intended to denote “an event,
occurrence, or situation which has a material and adverse effect upon a child.”
Rohrbaugh, supra, 136 Ohio App.3d at 604-05. In order to warrant the abrupt disruption
of the child’s home life, the change in circumstances must be one “of substance, not a
slight or inconsequential change,” but, on the other hand, need not be “substantial.”
Davis, 77 Ohio St. 3d at 417-418, 674 N.E.2d 1159.
       {¶35} The trial court has broad discretion in determining whether a change in
circumstances has occurred, but that discretion is not unlimited. In re Jeffreys, 7th Dist.
Belmont No. 01-BA-4, 2002-Ohio-703, *4. “ ‘[A] trial judge, as the trier of fact, must be
given wide latitude to consider all issues which support such a change.’ ” Id., quoting
Davis at paragraph two of syllabus.



Case No. 19 JE 0002
                                                                                     – 10 –


       {¶36} Appellant contends that the trial court abused its discretion when it did not
find that Appellee’s relocation to Japan constituted a change of circumstances. We have
observed that relocation by itself is not sufficient to be considered a change in
circumstances, but it is a factor in such a determination. Williamson v. Williamson, 7th
Dist. Jefferson No. 16 JE 0022, 2017-Ohio-1082, 87 N.E.3d 676, ¶ 25, citing Rohrbaugh
at 604-605. “[S]ince a child is almost always going to be harmed to some extent by being
moved, the non-custodial parent should not be able to satisfy his or her burden simply by
showing that some harm will result; the amount of harm must transcend the normal and
expected problems of adjustment.” Id., quoting Schiavone v. Antonelli, 11th Dist. Trumbull
No. 92-T-4794, 1993 WL 548034 (Dec. 10, 1993).
       {¶37} Having considered the record, we find that the trial court acted
unreasonably when it concluded that Appellee’s decision to relocate to Japan with J.G.
was not a change in circumstances. First, C.R.W. will be living on another continent on
the opposite side of the globe. Second, she will be residing with a man with whom
Appellee herself has only spent roughly 100 days, and of whom the trial court performed
no background investigation.       In addition to the culture change and isolation, the
parenting plan requires C.R.W. to travel from Japan to the U.S. at least three times per
year. The facts in this case present a unique situation where an “abrupt disruption of
[C.R.W.’s] home life” will occur whether or not reallocation of custody is granted.
Accordingly, we find that the harm that may result from Appellee’s relocation, and the
attendant circumstances surrounding Appellee’s relocation, transcends the normal and
expected problems of adjustment with relocation in the United States.
       {¶38} Although not raised on appeal, we further find that the trial court acted
unreasonably when it concluded that C.R.W’s age alone constituted a change of
circumstances. The Ohio Supreme Court has long recognized that age alone is not
sufficient to establish a change of circumstances. Davis at 420, 674 N.E.2d 1159.
       {¶39} Accordingly, we find that Appellant’s second assignment of error has merit;
a change of circumstances has occurred based on the facts surrounding Appellee’s intent
to relocate to Okinawa, Japan. We further find that the trial court abused its discretion in
concluding that Appellant’s change in age alone constituted a change in circumstances.




Case No. 19 JE 0002
                                                                                        – 11 –




                             ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ABUSED ITS DISCRETION IN DETERMINING THAT
       IT WAS IN THE BEST INTEREST OF THE MINOR CHILD TO REMAIN IN
       THE CUSTODY OF APPELLEE.

       {¶40} Appellant correctly argues that the trial court failed to engage in any analysis
of the “best interest” factors enumerated in R.C. 3109.04(F), or even mention subsection
(F) of the statute. Instead, the Magistrate simply concluded without explanation that “a
modification of custody is not in the child’s best interests,” and “the child’s best interests
will be served by remaining in the care, custody, and control of the mother.” (11/29/2018
Findings of Fact and Conclusions of Law, p. 2).
       {¶41} The Magistrate did not consider that the life of an eleven-year-old child will
be completely upended by the international relocation, and that she will be living with a
man with whom she has only spent three months (30 days at a time), and one two-week
vacation. She will be instantly separated from every member of her support system, with
the exception of her mother, because the thirteen-hour time difference will make
communication with family and friends in Jefferson County, Ohio very difficult. Finally,
she will be subject to an incredibly demanding travel schedule during the holidays and
spring break.
       {¶42} Further, in the absence of the appointment of a guardian ad litem, a
background investigation of R.G., or any expert testimony regarding C.R.W.’s ability to
adjust to the culture and isolation of Okinawa, the Magistrate’s interview with C.R.W. was
insufficient. The Magistrate did not demonstrate any effort to understand C.R.W.’s level
of maturity, her experiences during her thirteen-day visit to Japan, or her connection to
her extended family in Jefferson County, Ohio.
       {¶43} The record in this case raises several additional concerns. First, C.R.W.
appears to be parroting her mother’s statements regarding the opportunity to experience
another culture, as well as her description of C.R.W’s relationship with J.G. Second,
C.R.W.’s affinity for Japan is based in its entirety on the recreational activities she enjoyed



Case No. 19 JE 0002
                                                                                       – 12 –


on her thirteen-day vacation. Finally, and most importantly, Appellant correctly argues
that an eleven-year old is incapable of appreciating the culture change and the isolation
she will experience in Japan.
       {¶44} In In re Jeffreys, supra, we remanded a custody case to the trial court for
reconsideration of the statutory “best interest” factors where the trial court’s judgment did
not even mention R.C. 3109.04(F) or the factors enumerated therein. Relevant to the
above-captioned case, we observed:

       [T]he magistrate’s decision does not evaluate even one of the specific
       factors mentioned in R.C. § 3109.04(F)(1). In fact, R.C. § 3109.04(F) is not
       mentioned in the magistrate’s decision or the trial court's subsequent
       judgment entry. The trial court’s adoption of the magistrate’s decision does
       not add any further explanation as to why it was in [D.’s] best interests for
       Appellant to become the sole residential parent. It is difficult to conclude
       from the record that the trial court specifically considered any of the
       individual factors set forth in R.C. § 3109.04(F)(1).

Id. at *7. The same is true here.

       {¶45} Appellee argues that In re Jeffreys is distinguishable because the trial court
granted the motion for reallocation of parental rights in that case. Appellee argues that
we predicated reversal and remand in In re Jeffreys on the trial court’s failure to rebut the
presumption in favor of retaining the original residential parent. Id. at *8.
Although the rebuttable presumption may support the decision of the trial court in this
case, we find that the potential harm to C.R.W. resulting from the intended relocation and
its surrounding circumstances is considerable, and was not addressed, nor even
mentioned, in the judgment entry. Accordingly, we find that Appellant’s first assignment
of error has merit, and the trial court acted arbitrarily when it summarily concluded that
reallocation of parental rights was not in C.R.W.’s best interest.




Case No. 19 JE 0002
                                                                                         – 13 –


                                       CONCLUSION

       {¶46} In summary, we find that the trial court acted unreasonably in concluding
that a change in circumstances occurred in this case based on Appellant’s change in age,
rather than the circumstances surrounding Appellee’s intent to relocate to Japan. We
further find that the trial court acted arbitrarily when it did not consider the factors in R.C.
3109.04 in determining C.R.W.’s best interest. Therefore, the judgment entry of the trial
court is reversed, and this matter is remanded for a detailed consideration of the best
interests of the child and, if applicable, an analysis of the potential benefits/harm resulting
from a change in custody.




Waite, J., concurs.

Robb, J., concurs.




Case No. 19 JE 0002
[Cite as In re C.R.W, 2019-Ohio-2642.]




         For the reasons stated in the Opinion rendered herein, the assignments of error
 are sustained and it is the final judgment and order of this Court that the judgment of
 the Court of Common Pleas, Juvenile Division, of Jefferson County, Ohio, is reversed.
 We hereby remand this matter to the trial court for further proceedings according to law
 and consistent with this Court’s Opinion. Costs to be taxed against the Appellee.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                         NOTICE TO COUNSEL

         This document constitutes a final judgment entry.